DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 21 October 2021 have been fully considered and are persuasive.  The objections and rejections of the claims under 35 U.S.C. §§ 103 and 112 have been withdrawn.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, see the reasons for allowance presented in the office action mailed 22 July 2021.
Regarding claim 8, the claim is deemed to be directed to a nonobvious improvement over the invention disclosed in US Patent Publication 2013/0186290 A1. The claims comprise a processor coupled to the dither circuit being operational to receive and process the feedback signal to adjust a layer of fountain solution based on a determined fountain solution level, wherein the processor determines the fountain solution level by identifying from the feedback signal a maximum optical sensitivity to current variation and identifying from the feedback signal a minimum current value at which a solid patch is below a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner

29 December 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853